Citation Nr: 1340406	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981.    

This case is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Milwaukee, Wisconsin (RO).  The case was remanded by the Board to the RO in March 2012 in an attempt to obtain pertinent 1981 VA treatment records from Jacksonville, Florida VA medical facilities.  

According to a May 2012 Formal Finding of Unavailability, it was determined that treatment records from the Jacksonville VA medical facility were unavailable.  Consequently, there has been substantial compliance with the March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) of the Board sitting at the RO in November 2011, and a transcript of the hearing is of record.  


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has bilateral hearing loss that is causally related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed of the criteria for consideration in the assignment of a disability rating, and effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the March 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological evaluation with nexus opinion was obtained in October 2008 and added to the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is adequate, as it is based on a reading of relevant medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record and provided rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his November 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VA personnel must also ask questions to fully explore the bases for each claim.  At the November 2011 Board hearing, the Veteran's representative and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The VLJ also indicated that consideration would be undertaken based on the testimony and evidence of record as to whether an additional examination would be useful to substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative solicited information to identify any outstanding relevant evidence.  Based on the Veteran's request at the July 2013 hearing, he was given 60 days to submit additional evidence in support of his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to acoustic trauma in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Medical history reports dated in September 1971, September 1973, August 1975, March 1976, April 1977, and October 1978 do not reveal any complaints of hearing loss.  Audiograms on these dates demonstrated the Veteran's hearing was normal on enlistment examination in Septemer 1971, and on examination in September 1973.  However, some degree of hearing loss, per Hensley, was demonstrated on audiograms in August 1975 and April 1977, with bilateral pure tone thresholds of 25 decibels at relevant frequencies on audiogram in August 1975, and of 25 decibels at 3000 Hertz in the left ear on audiogram in April 1977.  Serous otitis was noted in November 1976; and an audiogram in March 1980 showed bilateral defective hearing, with pure tone thresholds from 500 to 4000 hertz of 25 to 35 decibels in the right ear and 30 to 40 decibels in the left ear.  On his final discharge medical history report in April 1981, the Veteran noted that he did not know if he had hearing loss; an April 1981 audiogram was within the VA definition of normal hearing at the relevant frequencies, with pure tone thresholds from 0 to 15 decibels.

On a December 1981 VA Report of Medical Examination for Disability Evaluation, it was noted that the Veteran did not have hearing loss.  No audiogram was obtained.

According to VA treatment reports dated from March 1998 to June 2008, the Veteran complained in March 1998 of longstanding hearing loss in the right ear and sudden hearing loss in the left ear; an audiological evaluation was obtained.  The assessment was conductive loss elements, bilaterally, greater on the left.  In a separate report dated in March 1998, it was reported that the Veteran had a 3-4 year history of moderate "weak" hearing in the right ear and a recent hearing loss in the left ear.  Notations of noise exposure in service include records dated in November 2007, December 2007, and June 2008.

According to a September 2008 VA Memorandum, the complete Milwaukee VA Medical Center treatment records from April 17, 1981 to December 31, 2003 are unavailable for review despite attempts from VA to obtain all of these records.

A VA audiological evaluation, which included review of the claims file, was conducted in October 2008.  Audiometric examination revealed bilateral defective hearing, with pure tone thresholds of 40 decibels at 4000 hertz in the right ear and at 3000 hertz in the left ear.  Maryland CNC word list speech recognition scores were 90 percent in the right ear and 84 percent in the left ear.  Bilateral sensorineural hearing loss, normal to mild in the right ear and normal to moderate in the left ear, was diagnosed.  The examiner concluded that the Veteran's current hearing loss was not caused by or a result of his military service because the Veteran's hearing was within normal limits on service discharge audiogram in April 1981, because the Department of Defense concluded in a study that there was no scientific basis for delay or late on-set noise-induced hearing loss, and because the Veteran's hearing loss configuration is not typical of what is seen with a noise-induced hearing loss.

The Veteran testified at his November 2011 hearing that he was exposed to acoustic trauma in service; that he had two hearing examinations at separation and the one at the Jacksonville medical center, which is not of record, showed a 30 percent loss; that he noticed hearing loss approximately 2-6 months prior to service discharge; and that his civilian work after service did not involve exposure to acoustic trauma.  The Veteran's wife testified that she had met the Veteran in 1999 and that he had problems with hearing.

According to a May 2012 VA Formal Finding of Unavailability, which was obtained in response to the March 2012 Board remand and is based on information provided by the Jacksonville ROI office, there were no treatment records for the Veteran dated from April 1981 to December 1981 at the Jacksonville, Florida VA medical facility.  Because no additional medical records were obtained as a result of the Board's remand, no additional VA examination was obtained. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician 
reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The evidence on file does not support a grant of service connection for bilateral hearing loss.  Although it has been contended by the Veteran that his current bilateral hearing loss is due to exposure to acoustic trauma in service, audiological evidence of a chronic hearing loss was not shown until many years after separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Although audiograms in August 1975, April 1977 and March 1980 showed defective hearing, similar results were not found on audiological evaluation in April 1981.  In fact, the April 1981 results were more consistent with the majority of service audiological results prior to March 1980.  Additionally, the Veteran indicated on general evaluation in December 1981 that he did not have a hearing loss.  

When treated by VA in March 1998 for complaints of sudden hearing loss in the left ear, the Veteran reported that he had had right ear hearing loss for 3-4 years.  The only nexus opinion on file, which is based on a review of the claims file and audiological evaluation of the Veteran, is against the claim because the Veteran's hearing was within normal limits on service discharge audiogram in April 1981, there was no scientific basis for delay or late on-set noise-induced hearing loss, and the Veteran's hearing loss configuration is not typical of what is seen with a noise-induced hearing loss.

The Board has taken the written statements by and on behalf of the Veteran, as well as the November 2011 testimony of the Veteran and his wife, into consideration in this case.  While the Veteran is competent to report his hearing symptoms, and his wife is competent to report her observations related to his hearing problems, neither he nor his wife is competent to opine that he currently has defective hearing under the applicable VA definition due to service exposure to acoustic trauma.  In this regard, neither has been shown to have had medical training necessary to opine on such a complex medical matter.  The Board finds that the probative evidence of record weighs against the claim.  In other words, despite exposure to acoustic trauma in service, the preponderance of the most probative evidence, as discussed above, does not show current bilateral hearing loss is at least as likely as not due to service.  Consequently, service connection for bilateral hearing loss is denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


